DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garibaldi at al. (U.S. Patent Publication No. 2016/030406 A1).
Regarding Independent Claim 1, Garibaldi teaches a beam blade wiper assembly (wiper, 2) comprising: a wiping element (wiper blade, 20) adapted to contact a surface to be wiped (Paragraph [0035]); an elongated beam arm (wiper portion, 12) having a first end (10; Fig. 1) and a second end (8; Fig. 1), said first end (10) acting to support said wiping element (20), and said second end (8) configured with a retention feature (connection portion, 14); and a mounting head (drive head, 4) having a through hole (bore, 50) configured for engaging a drive shaft (drive shaft, 6), said mounting head (4) having a locking feature (lateral arm, 48) configured to matingly engage and retain said retention feature (14) when said retention feature (14) is assembled with said mounting head (4); wherein said beam arm (12) is detachable from said mounting head (4) when said locking feature (48) is repositioned into an unlocked condition (Fig. 4); and wherein said beam arm (12) is fixedly coupled with said mounting head (4) when said locking feature is in a locked condition (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 10 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garibaldi at al. (U.S. Patent Publication No. 2016/030406 A1) in view of Tsukamoto et al. (U.S. Patent Publication No. 2002/0152575 A1).
Regarding Claim 2, Garibaldi teaches the beam blade wiper assembly of claim 1 as discussed above.
Garibaldi does not teach said beam blade assembly comprises a mounting head cover releasably coupled with said mounting head; and wherein said locking feature is repositionable between said locked condition and said unlocked condition while said mounting head cover is coupled with said mounting head.  
Tsukamoto, however, teaches said beam blade assembly (Fig. 9) comprises a mounting head cover (61; Fig. 10)  releasably coupled with said mounting head (55); and wherein said locking feature (coil spring, 54) is repositionable between said locked condition (Fig. 8) and said unlocked condition (when coil spring is unattached) while said mounting head cover (61) is coupled with said mounting head (55).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include a mounting head cover releasably coupled with said mounting head; and wherein said locking feature is repositionable between said locked condition and said unlocked condition while said mounting head cover is coupled with said mounting head, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 3, Garibaldi, as modified, teaches the beam blade wiper assembly of claim 2 as discussed above.
Garibaldi does not teach the beam blade wiper assembly wherein said beam arm is removable from said mounting head while said mounting head cover is releasably coupled with said mounting head.  
Tsukamoto, however, teaches the beam blade wiper assembly (Fig. 9) wherein said beam arm (52) is removable from said mounting head (55) while said mounting head cover (61) is releasably coupled with said mounting head (55; the beam arm of Tsukamoto can be removed via spring 54 and shaft, 58 from the mounting head while the cap is still attached to the mounting head, 55.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include said beam arm is removable from said mounting head while said mounting head cover is releasably coupled with said mounting head, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 4, Garibaldi, as modified, teaches the beam blade wiper assembly (Fig. 4) wherein said retention feature (14) comprises a diving board (14; Fig. 4) feature having a retention embossment (44)  projecting from a surface of said diving board feature (Fig. 4), a first end flexibly coupled to said head (4), and a second end (Fig. 4); and said locking feature (48) comprises an aperture (58) in said mounting head (4); wherein at least a portion said retention embossment (44) is releasably engaged with said aperture (58) in said mounting head (4) when said locking feature (48) is in said locked condition; and wherein repositioning said second end of said diving board feature (14) separates said retention embossment (44) from said aperture (58) which places said locking feature (48) in said unlocked condition.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include said locking feature comprises a diving board feature having a retention embossment projecting from a surface of said diving board feature, a first end flexibly coupled to said head, and a second end; and said retention feature comprises an aperture in said beam arm; wherein at least a portion said retention embossment is releasably engaged with said aperture in said beam arm when said locking feature is in said locked condition; and wherein repositioning said second end of said diving board feature separates said retention embossment from said aperture which places said locking feature in said unlocked condition since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 5, Garibaldi, as modified, teaches the beam blade wiper assembly (Fig. 4) said beam arm (12)  comprising a retention clip (34) releasably coupled with said second end of said elongated beam arm (12); and wherein said aperture (44) is in said retention clip (34).  
Regarding Claim 6, Garibaldi, as modified, teaches the beam blade wiper assembly of claim 5 as discussed above.
Garibaldi does not teach the beam blade wiper assembly wherein said mounting head comprises a first pair of hinge pins positioned on opposing sides of a first hinge pin slot extending along a first longitudinal side of said mounting head; and said mounting head cover comprises a pair of connecting loops projecting from a first longitudinal side of said mounting head cover and configured to rotationally engage with said first pair of hinge pins. 
Tsukamoto, however, teaches the beam blade wiper assembly (Fig. 9)  wherein said mounting head (55) comprises a first pair of hinge pins (63; Fig. 10) positioned on opposing sides of a first hinge pin slot (slot on wall for 63; Fig. 10) extending along a first longitudinal side of said mounting head (55); and said mounting head cover (61) comprises a pair of connecting loops (64) projecting from a first longitudinal side of said mounting head cover (61) and configured to rotationally engage with said first pair of hinge pins (63). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include said mounting head comprises a first pair of hinge pins positioned on opposing sides of a first hinge pin slot extending along a first longitudinal side of said mounting head; and said mounting head cover comprises a pair of connecting loops projecting from a first longitudinal side of said mounting head cover and configured to rotationally engage with said first pair of hinge pins, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 7, Garibaldi, as modified, teaches the beam blade wiper assembly of claim 6 as discussed above.
Garibaldi does not teach the beam blade wiper assembly wherein said mounting head cover is rotatably coupled to said mounting head when each of said pair of connecting loops is rotatably coupled with a respective one of said first pair of hinge pins.  
Tsukamoto, however, teaches the beam blade wiper assembly (Fig. 9)  wherein said mounting head cover (61) is rotatably coupled to said mounting head (55) when each of said pair of connecting loops is rotatably coupled with a respective one of said first pair of hinge pins (Fig. 14A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include said mounting head cover is rotatably coupled to said mounting head when each of said pair of connecting loops is rotatably coupled with a respective one of said first pair of hinge pins, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 8, Garibaldi, as modified, teaches the beam blade wiper assembly of claim 7 as discussed above.
Garibaldi does not teach the beam blade wiper assembly wherein said pair of connecting loops comprises a loop connector and a claw connector.  
Tsukamoto, however, teaches the beam blade wiper assembly (Fig. 9)  wherein said pair of connecting loops (64) comprises a loop connector (64) and a claw connector (64a; Fig. 12b).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include said pair of connecting loops comprises a loop connector and a claw connector, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 9, Garibaldi, as modified, teaches the beam blade wiper assembly of claim 6as discussed above.
Garibaldi does not teach the beam blade wiper assembly wherein said mounting head comprises a second pair of hinge pins positioned on opposing sides of a second hinge pin slot extending along a second longitudinal side of said mounting head; and said mounting head cover has a retention bump feature on a longitudinal side opposing said first longitudinal side; wherein said retention bump feature frictionally engages with said second hinge pin slot when said mounting head cover is assembled with said mounting head in a closed condition.  
Tsukamoto, however, teaches the beam blade wiper assembly (Fig. 9)  wherein said mounting head (55) comprises a second pair of hinge pins (67) positioned on opposing sides of a second hinge pin slot extending along a second longitudinal side of said mounting head (55; Fig. 14a); and said mounting head cover  (61) has a retention bump feature (68) on a longitudinal side opposing said first longitudinal side (Fig. 14a); wherein said retention bump feature (68) frictionally engages with said second hinge pin slot (67) when said mounting head cover (61) is assembled with said mounting head (55) in a closed condition.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include said mounting head comprises a second pair of hinge pins positioned on opposing sides of a second hinge pin slot extending along a second longitudinal side of said mounting head; and said mounting head cover has a retention bump feature on a longitudinal side opposing said first longitudinal side; wherein said retention bump feature frictionally engages with said second hinge pin slot when said mounting head cover is assembled with said mounting head in a closed condition, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Independent Claim 10, Garibaldi teaches a beam blade wiper assembly (2) comprising: a wiping element (20) adapted to contact a surface to be wiped (Paragraph [0035]); an elongated beam (12) arm having a first end (10; Fig. 1), a second end (8; Fig. 1), and opposing sides (Fig. 4), said first end (10) acting to support said wiping element (20), said second end (8) configured with a notch (44) on one side of said beam arm (12); and a mounting head (4) having a through hole (50) configured for engaging a drive shaft (6), said mounting head (4) having a first pair of locking features (48) configured to matingly engage and retain a respective one of said notch (44) when said beam arm (12) is in a first position (Fig. 1) and assembled with said mounting head (4); a locking clip (34) configured to frictionally engage with said mounting head (4) when said beam arm (12) is in said first position assembled with said mounting head (4; Fig. 1) with said first pair of locking features (48) matingly engaged with said respective notch (44); wherein said beam arm (12) is detachable from said mounting head (4) when said locking clip (34) is removed from said mounting head (4); and wherein said beam arm (12) is fixedly coupled with said mounting head (4) when said locking clip (34) is frictionally engaged with said mounting head (4).  
Garibaldi teaches a notch, 44, but fails to teach a first pair of opposing notches on said sides of said beam arm and spaced apart from said second end; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Garibaldi to further include a pair of notches, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding Independent Claim 17, Garibaldi teaches a method of servicing a beam blade wiper assembly (2), said method comprising: providing a beam blade wiper assembly (2) comprising an elongated beam arm (12), a mounting head (4), said beam arm (12) having a first end (10) and a second end (8), said first end (10) acting to support a wiping element (20) and said second end (8) configured with a retention feature (14), said mounting head (4) having a through hole (50) configured for engaging a drive shaft (6), said mounting head (4) having a locking feature (48) configured to matingly engage and retain said retention feature (14) when said retention feature (14) is assembled with said mounting head (4), repositioning said locking feature (48) into an unlocked condition (Fig. 4); and disconnecting said second end of said beam arm (12) from said mounting head (4).  
Garibaldi  does not teach a head cover said head cover configured to releasably couple with said mounting head, said head cover blocking access to an upper portion of said through hole when said head cover is releasably coupled with said mounting head.
Tsukamoto, however, teaches a head cover (61) said head cover (61) configured to releasably couple with said mounting head (55), said head cover (61) blocking access to an upper portion of said through hole when said head cover (61) is releasably coupled with said mounting head (Paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garibaldi to further include a head cover said head cover configured to releasably couple with said mounting head, said head cover blocking access to an upper portion of said through hole when said head cover is releasably coupled with said mounting head, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 18, Garibaldi, as modified, teaches the method of servicing a beam blade wiper assembly (2) comprising: servicing said wiping element (12); matingly engaging said retention feature (14) with said locking feature (48); and automatically repositioning said locking feature (48) into a locked condition which releasably couples said beam arm (12) with said mounting head (4).  
Regarding Claim 19, Garibaldi, as modified, teaches the method of claim 18 as discussed above.
Garibaldi does not teach the method comprising: providing a rotational coupling between said head cover and said mounting head, wherein said head cover is rotatable about said rotational coupling between a latched condition and an unlatched condition with said mounting head; and rotating said head cover between said latched condition and said unlatched condition by rotating said head cover about said rotational coupling.
Tsukamoto, however, teaches  the method comprising: providing a rotational coupling (64) between said head cover (61) and said mounting head (55), wherein said head cover (61) is rotatable about said rotational coupling between a latched condition and an unlatched condition with said mounting head (55; Figs. 14 and 15a); and rotating said head cover (61) between said latched condition and said unlatched condition by rotating said head cover (61)  about said rotational coupling (64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garibaldi to further include providing a rotational coupling between said head cover and said mounting head, wherein said head cover is rotatable about said rotational coupling between a latched condition and an unlatched condition with said mounting head; and rotating said head cover between said latched condition and said unlatched condition by rotating said head cover about said rotational coupling, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Regarding Claim 20, Garibaldi, as modified, teaches the method of claim 19 as discussed above.
Garibaldi does not teach the method comprising: providing a frictional engagement between said head cover and said mounting head when said head cover is releasably coupled with said mounting head; rotating said head cover between said unlatched condition and said latched condition; and frictionally engaging said head cover with said mounting head.
Tsukamoto, however, teaches  the method comprising: providing a frictional engagement (68) between said head cover (61) and said mounting head (55) when said head cover (61) is releasably coupled with said mounting head (55); rotating said head cover (61) between said unlatched condition and said latched condition (Figs. 14 and 15a); and frictionally engaging said head cover (61) with said mounting head (55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garibaldi to further include providing a frictional engagement between said head cover and said mounting head when said head cover is releasably coupled with said mounting head; rotating said head cover between said unlatched condition and said latched condition; and frictionally engaging said head cover with said mounting head, as taught by Tsukamoto,  to achieve an improved appearance of the wiper and/or to restrain penetration of water into the securing portion (e.g., penetration of the water to the pivot shaft).
Allowable Subject Matter
Claims 11 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Garibaldi in view of Tsukamoto generally teaches a beam blade wiper assembly, the refence alone or in combination with Tsukamoto fails to teach, suggest or make obvious a second pair of opposing notches on said sides of said beam arm spaced apart from said first pair of opposing notches; said mounting head comprising a channel passing through a portion of said mounting head and configured to matingly engage with said second end of said beam arm, said channel comprising opposing side walls, an end wall, and a channel bottom wall.  


Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2013/0097799 A1 to Friscioni teaches a beam blade wiper assembly comprising: a wiping element adapted to contact a surface to be wiped; an elongated beam arm having a first end and a second end, said first end acting to support said wiping element, and said second end configured with a retention feature; and a mounting head having a through hole configured for engaging a drive shaft, said mounting head having a locking feature configured to matingly engage and retain said retention feature when said retention feature is assembled with said mounting head; wherein said beam arm is detachable from said mounting head when said locking feature is repositioned into an unlocked condition; and wherein said beam arm is fixedly coupled with said mounting head when said locking feature is in a locked condition.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723